Citation Nr: 0217157	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  95-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
July 1967 to February 1970, including a year in Vietnam; he 
was awarded the Combat Action Ribbon.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
of a rating decision issued by the St. Petersburg Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied an evaluation in excess of 10 percent for 
the appellant's post-traumatic stress disorder (PTSD) 
disability.  While the case was in appellate status, the 
appellant's disability evaluation for the PTSD was increased 
from 10 to 50 percent, effective October 30, 1996; however, 
it is presumed that he is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board remanded the case in May 2001; the RO 
has now returned the case to the Board for appellate review.

The June 1998 Statement of the Case indicates that the 
appellant's service-connected PTSD disorder has been 
evaluated under 38 C.F.R. § 4.130, which contemplates mental 
disorders.  Generally, the same rating criteria apply to all 
disorders listed under 38 C.F.R. § 4.130, including PTSD.  
However, the rating criteria that currently apply to mental 
disorders were amended effective in November 1996; prior to 
November 7, 1996, mental disorders had been evaluated under 
the provisions of 38 C.F.R. § 4.132.

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court) has stated that where 
laws or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, 
the version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, 
since the date of the claim is October 30, 1996, either the 
previous or the current rating criteria may apply, whichever 
are most favorable to the appellant, for his service-
connected psychiatric disability, beginning in November 
1996.  The appellant must be afforded review of the 
applicable rating for his psychiatric disability for all 
applicable periods, under both the old and new criteria.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The appellant's psychiatric disability is manifested by 
anxiety, difficulty relating to people, irritability, social 
isolation, flashbacks, reduced concentration, impairment of 
short-term memory, hypervigilance, sleep disturbance, 
including nightmares, and survivor guilt.  

3.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 1997 and 2002 ranged from 55 to 80.

4.  The appellant's PTSD disability is not productive of 
severe impairment of social and industrial adaptability.

5.  The appellant's PTSD disability is not characterized by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

6.  An exceptional disability picture has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
psychiatric disability under both the regulations in effect 
before November 7, 1996, and the regulations in effect after 
that date, have not been met on either a schedular or an 
extraschedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  After a thorough 
review of the evidence of record, the Board denies the 
appellant's claim for an increased evaluation in excess of 
the currently assigned 50 percent for his PTSD disability.

I.  Increased rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present 
level of disability is found in the reports of the VA 
evaluations conducted in September 1997, and April 2002; in 
the private psychologist report dated in October 1998; in 
the testimony given by the appellant and his spouse at his 
September 1998 personal hearing at the RO; and in the 
reports of VA outpatient treatment rendered between 1996 and 
1998.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or 
impairment. VA amended its regulations for rating mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-
130 (1997)).  In this case, the RO has reviewed the issue of 
entitlement to an increased rating for the appellant's PTSD 
under the revised regulatory criteria, and the appellant has 
received notice of the new criteria, as evidenced by the 
Statement of the Case issued in June 1998.  The Board will 
resolve the claim under the criteria that is to the 
advantage of the appellant as per the holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).

The appellant testified at his September 1998 personal 
hearing at the RO that he got along with others at work for 
the most part, but that he had some bosses he did not get 
along with and that he once threw a bumper at coworkers who 
were teasing him.  He said that he could not go anywhere 
without his wife and that he was tired of the nightmares and 
not being able to sleep.  See Hearing Transcript pp. 4-7.  
The appellant's spouse testified that his sleeping pills do 
not help him to sleep and that he wakes up choking and 
gasping from a nightmare at least once a week.  See Hearing 
Transcript pp. 3-4.  The appellant's spouse further 
testified that, while the appellant had been violent in the 
past, he no longer was violent.  See Hearing Transcript p. 
6.

Review of the evidence of record reveals that the appellant 
was seen in a VA mental health clinic in November 1996; he 
complained of sleep difficulties and nightmares.  The doctor 
noted that the appellant was alert and coherent and that he 
was fairly social with family and church.  The appellant's 
symptoms were said to have increased after a Vietnamese 
moved in across the street.  The doctor noted that the 
appellant had a stable marriage and stable work.  

In June 1997, the appellant reported that he continued to 
feel depressed.  He stated that he thought about Vietnam and 
that he had nightmares.  The doctor prescribed 
antidepressant medications.  In November 1997, the appellant 
reported that he had been off and on emotionally; the doctor 
noted some depression and anxiety, but stated that there was 
no confusion or thought disorder.  In February 1998, he 
reported feeling frustrated with everything and that he was 
suffering from sleep disturbances and bad dreams.  In June 
1998, the appellant reported that he had emotional ups and 
downs, but "not bad".  The doctor noted that the appellant 
exhibited some depression, but said that he was in good 
control.  The doctor assessed the appellant as being "fairly 
well emotionally."  In October 1998, the appellant reported 
that he got depressed a lot of times.  The doctor noted that 
the appellant seemed irritable and unhappy, but in good 
control and alert.  

The appellant underwent a VA psychiatric examination in 
September 1997; he said he had been working in a warehouse 
operating a forklift for the previous 21 years and that he 
had no problems.  He said that he had nightmares related to 
Vietnam and insomnia.  He reported mild problems in 
relationships.  He said that he did not like crowds.  He 
reported having intrusive thoughts and being hyperalert.  On 
mental status examination, the appellant's affect was 
appropriate and his mood was slightly depressed.  There was 
no evidence of psychosis.  Cognition was intact.  The 
appellant denied being suicidal or homicidal.  The examiner 
rendered an Axis I diagnosis of PTSD, delayed, mild and 
assigned a GAF score of 80.

The evidence of record includes a report of a private 
psychological examination conducted in October 1998.  The 
psychologist noted an impairment that affected, but did not 
preclude, the ability of the appellant to function in 
several areas, including the ability to relate to other 
people, ability to attend meetings and socialize, ability to 
respond appropriately to supervision, customary work 
pressures and coworkers.  The psychologist noted suspected 
impairment of slight importance that did not affect the 
ability of the appellant to function in several areas, 
including personal hygiene, the ability understand, remember 
and carry out instructions and the ability to perform 
complex and/or varied tasks.  The psychologist noted a 
considerable impairment of constriction of interests of the 
appellant, as well as no impairment in his ability to carry 
out simple tasks.  The psychologist rendered Axis I 
diagnoses of PTSD and dysthymia and assigned a GAF score of 
55-60.  The psychologist also noted that the appellant's 
medications improved his ability to function.

The appellant underwent another VA psychiatric examination 
in April 2002; the examiner reviewed the appellant's claims 
file and his medical records.  The appellant reported 
working fulltime and hoped to make it another 18 months to 
his retirement date.  He complained of sleep difficulties 
and said that he was making mistakes at work and had to 
write things down so as not to forget.  He reported that he 
was uncomfortable in crowds and liked to stay at home.  He 
said that he tried to stay to himself at work and avoided 
others as much as possible.  He reported that he was married 
and in a good relationship.  He said that he listened to 
music to relax at night and that he would groom his horses 
at night when unable to sleep.  On mental status 
examination, the appellant was sociable and his thought 
processes were logical.  His mood was euthymic and his 
affect was appropriate.  There was no evidence of a thought 
disorder.  The appellant exhibited short-term memory 
problems, but his long-term memory was intact.  The examiner 
stated that the appellant denied hallucinatory experiences.  
The appellant denied suicidal and homicidal ideation.  He 
admitted to anxiety manifested by chest pain and to sleep 
impairment with initial insomnia.  He reported guilt 
feelings and daily unwanted memories, along with flashbacks 
and nightmares several times a week and a loss of interest 
in former activities.  The examiner noted that the 
appellant's concentration was reduced, that he was 
hypervigilant and that he exhibited startle reactions and 
survivor guilt.  

The examiner rendered an Axis I diagnosis of PTSD and 
assigned a GAF score of 65.  The examiner stated that the 
appellant was in no acute psychological distress at the time 
of the examination and that he has been able to enjoy family 
members and certain social events such as horse shows.  The 
examiner concluded that the appellant currently had only 
mild social and occupational impairment.

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation requires severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to 
produce severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected 
as to result in virtual isolation in the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating 
in 38 C.F.R. § 4.132 are each an independent basis for 
granting a 100 percent rating.  Therefore, if the disorder 
results in either (1) ". . . virtual isolation in the 
community," (2) "[t]otally incapacitating psychoneurotic 
symptoms . . .," or (3) "[demonstrable inability] to obtain 
or retain employment," a 100 percent schedular rating would 
be applicable.  See 38 C.F.R. § 4.132, General Rating 
Formula for Psychoneurotic Disorders.

The rating criteria in effect until November 1996 also 
included 38 C.F.R. § 4.16(c), which provided that total 
disability evaluations based on unemployability of the 
individual under 38 C.F.R. § 4.16(a) are not for application 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Moreover, as noted above, the 
Court had held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
demonstrable inability to obtain or retain employment, a 100 
percent schedular rating would be applicable.  However, in 
this case, the appellant is service-connected for physical 
disabilities in addition to the PTSD.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, will be rated as 100 percent 
disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The appellant has been assigned a 50 percent evaluation for 
his psychiatric disability.  This rating became effective in 
October 1996.  Under the provisions then in effect, this 
contemplates considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).[']"  The worst the appellant's GAF 
score has been for the past few years was 55, with the best 
being 80.  The recent GAF scores of 55-65 do not demonstrate 
deterioration in the appellant's psychiatric disability.

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  It is clear from the evidence of 
record that no thought disorders or suicidal or homicidal 
ideation have been noted.  He has never been noted to be 
other than alert and oriented.  The evidence of record 
reflects some reduction in concentration and short-term 
memory, but there is no evidence of record that reflects any 
severe symptoms of any organic brain disease, psychosis or 
thought disorder related to the appellant's PTSD.  

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to 
support a schedular evaluation in excess of 50 percent for 
the appellant's psychiatric disability under these criteria.  
The evidence of record reflects that the appellant suffers 
from survivor guilt, flashbacks, hypervigilance, sleep 
disturbances and some social isolation.  The evidence of 
record demonstrated that the appellant's PTSD is moderate as 
reflected by the assignment of Global Assessment of 
Functioning scores of 55-80 since 1997.  The Court has 
stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning." See Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Even assuming that the appellant's psychiatric disability, 
with its features of sleep difficulties, social isolation 
and feelings of irritation, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than considerably affect industrial adaptability.  In 
pertinent part, the provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, 
judgment, and emotional reactions which 
affect economic adjustment, i.e., which 
produce impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
anxiety, depression, irritability, isolation and difficulty 
sleeping have been shown to interfere with his level of 
ability to maintain effective and wholesome relationships, 
as well as to decrease his initiative, flexibility, 
efficiency and reliability levels, such interference is no 
more than considerable as demonstrated by the clinical 
objective findings of record.  See 38 C.F.R. §§ 4.129, 
4.130, 4.132; Massey v. Brown, 7 Vet. App. 204 (1994).  The 
appellant has not required any hospitalizations related to 
his psychiatric symptomatology since the late 1970s.  He is 
able to be independent in his activities of daily living, to 
work fulltime and to get to clinic appointments on a regular 
basis.  The findings set forth above do not more closely 
approximate those necessary for the 70 percent evaluation, 
and the currently assigned 50 percent rating would therefore 
be continued under the old rating criteria.  See 38 C.F.R. 
§ 4.7 (1996).

In reaching this decision under these criteria, the Board 
has also considered the precedent opinion of the General 
Counsel of the VA interpreting the terms "mild," "definite," 
and "considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by such opinions from the 
General Counsel.  38 U.S.C.A. § 7104.  In that opinion, the 
term "mild" was defined as "of moderate strength or 
intensity, and as applied to disease, not severe or 
dangerous."  "Definite" impairment was construed to mean 
"distinct, unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree." Id.

Turning to consideration of the appellant's PTSD under the 
most recent criteria, the Board concludes that there is 
simply not enough evidence to support an evaluation in 
excess of 50 percent for the appellant's psychiatric 
disability.  The evidence of record does not establish that 
the appellant demonstrates such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  While the appellant has 
evidenced anxiety and depression, some reduction in 
concentration and short-term memory, some disturbances of 
motivation and mood and some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record shows that the appellant has, by his own 
account, maintained a relationship with his wife, worked 
fulltime at the same job for more than 20 years, attended 
church and horse shows on occasion and regularly appeared 
for treatment without any serious complaints.  The evidence 
of record does demonstrate that the appellant suffers from 
such symptoms as depressed mood, anxiety and chronic sleep 
impairment and that he does demonstrate reduced reliability 
and productivity due to some disturbances of motivation and 
mood and difficulty in establishing and maintaining 
effective work and social relationships, but there is no 
evidence of suicidal ideation, impaired impulse control, or 
an inability to establish or maintain effective 
relationships.  Therefore, a 70 percent evaluation is not 
warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The October 1998 private psychologist report and the 
September 1997 and April 2002 VA psychiatric examination 
reports indicate GAF values that show moderate symptoms and 
moderately severe difficulty in social and occupational 
functioning due to anxiety and depression.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to his psychiatric disability since 
they consider the his overall industrial impairment due to 
his psychiatric illness.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
is not inadequate.  As discussed above, there are higher 
ratings for a psychiatric disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for his PTSD and he has worked 
fulltime over the past 20 odd years.  The appellant has not 
offered any objective evidence of any symptoms due to the 
PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings needed for the next higher evaluation of 70 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for the 
appellant's psychiatric disability under the schedular 
criteria, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the June 1998 Statement of the Case (SOC), 
the May 2002 Supplemental Statement of the Case (SSOC) and 
the May 2001 Board remand.  He was informed by the August 
1999 rating decision that the medical evidence of record did 
not show that his current psychiatric symptoms more closely 
approximated the next higher rating.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded a personal hearing.  The appellant was afforded VA 
medical examinations.  In addition, the appellant was 
informed about the provisions of the VCAA in a letter sent 
by the RO in February 2002; the RO asked the appellant to 
identify all psychiatric treatment since 1996.  The 
appellant responded in March 2002, and stated that the RO 
already had all the medical information.  Therefore, there 
is no indication that additional relevant medical records 
exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.  Furthermore, the 
appellant has not asserted that the case requires further 
development or action under VCAA or the implementing 
regulations.


ORDER

Entitlement to an evaluation in excess of 50 percent for the 
appellant's PTSD disability, including under either of the 
schedular criteria in effect prior to or after November 7, 
1996, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

